CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and the Shareholders Tennessee Valley Financial Holdings, Inc. and Subsidiary We consent to the incorporation by reference in the registration statements on Forms S-3 and S-8 of Tennessee Valley Financial Holdings, Inc. and Subsidiary of our report dated April 2, 2007, with respect to the consolidated financial statements of Tennessee Valley Financial Holdings, Inc. and Subsidiary which reports appear in Tennessee Valley Financial Holdings Inc.’s 2006 Annual Report on Form 10-KSB. /s/ Dixon Hughes PLLC Asheville, North Carolina January 16, 2008
